10. Electronic communications networks and services (
Commission's position on amendments by Parliament
Trautmann report
The Commission accepts the following:
amendments 12, 16, 19, 24, 32, 39 (on the recitals)
amendments 40, 41, 42, 45, 56, 58, 59, 60, 61, 79, 84, 89, 92, 96, 99,105, 111, 112, 113, 115, 116, 117, 124 (on the articles)
plenary amendment 136.
The Commission accepts the following in principle or in part:
amendments 2, 5, 6, 7, 14, 15, 17, 26, 27, 31, 35, 36, 37, 38 (on the recitals)
amendments 43, 44, 46, 48, 52, 53, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 74, 75, 85, 86, 91, 95, 98, 100, 101, 102, 103, 106, 107, 108, 121, 123, 125 (on the articles)
plenary amendments 128, 132, 134
The Commission rejects the following:
amendments 1, 3, 4, 8, 9, 10, 11, 13, 18, 20, 21, 22, 23, 25, 28, 29, 30, 33, 34 (on the recitals)
amendments 47, 49, 50, 51, 54, 55, 57, 73, 76, 77, 78, 80, 81, 82, 83, 87, 88, 90, 93, 94, 97, 104, 109, 110, 114, 118, 119, 120, 122 (on the articles)
plenary amendments 126, 127, 129, 130, 131, 133, 135, 137, 138, 139, 141, 142, 143
- Before the vote:
rapporteur. - (FR) Mr President, Madam Commissioner, we are about to vote on the Telecoms package, one of the most sensitive proposals of the closing period of this parliamentary term.
My fellow rapporteurs, Mrs del Castillo Vera and Mr Harbour, and I have worked together closely to achieve a coherent and efficient proposal for the end-users of these directives, namely the Commission and regulators, but one that is also positive and valuable to those looking for legal certainty, encouragement for investment, and a dynamic and balanced market, that is, operators and their employees, as well as for the primary beneficiaries of the numerous services and quality at a fair and accessible price: the consumers.
All of us - rapporteurs, draftsmen and shadow rapporteurs - were united in these aims and that is why we were able to reach a solid compromise, attested to by the small number of amendments on which we are to vote.
I would like to express my profound gratitude to all the rapporteurs, the chairmen of the committees responsible and committees asked for opinions, their secretariats and all the political groups. I also wish to thank the colleagues that have shown an interest in this matter and contributed to our work. I now call on my fellow Members to support their rapporteurs and draftsmen through their vote and to grant them a clear and decisive mandate for the period of codecision that will follow.
Finally, I hope that the Commission and Council will respond positively to Parliament's amended version of the package, which, although it represents in many regards an alternative to the Commission's initial vision, still presents as many areas of agreement between our three institutions.
- Before the vote on Amendment 132:
(DE) Mr President, with reference to Amendment 132, on behalf of the signatories, I wish to withdraw this amendment, as regrettably, our efforts in this House to achieve a compromise which strengthens copyright have been unsuccessful.
- Before the vote on Amendment 138:
rapporteur. - (FR) Mr President, we have a relatively difficult decision with regard to Amendment 138, for which three requests for a split vote have been tabled. I personally tabled an oral amendment to the first part of the amendment, which is included on the voting list and reads: 'applying the principle that no restriction may be imposed on the fundamental rights and freedoms of end-users'. That is the first oral amendment. Since then, we have been looking for a solution acceptable to the political groups in relation to the third part of the amendment.
I therefore propose a new oral amendment, with the backing of the signatories, including the Chairman of the Committee on Industry, Research and Energy, Mrs Niebler, and others, which would read: 'save when public security is threatened where the ruling may be subsequent'. This would replace the third part and clarify matters, as the third part proposed by Mr Bono is ambiguous as regards the exception. By making this clarification, we have a readable and acceptable amendment. Incidentally - for the benefit of Mrs Hieronymi - it has nothing to do with intellectual property, as she was saying.
(The oral amendment was accepted)